DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-5 and 7-10 are currently pending in the present application. Claims 1, 5 and 7-8 are currently amended; claims 2-4 and 9-10 are original; and claims 6 and 11-15 are canceled. The amendment dated December 14, 2021 has been entered into the record.
Claims 1-15 were previously rejected under 35 USC §112(b). The rejections are now withdrawn as the applicant has amended the claims.

Claim Objections
Claim 5 is objected to because of the following informalities:
In claim 5, line 32 “the orthographic projection third sub-sealant” should be “the orthographic projection of the third sub-sealant”.
In claim 5, line 36 “the orthographic projection fourth sub-sealant” should be “the orthographic projection of the fourth sub-sealant”.
Appropriate correction is required.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are not persuasive by the following reasons:
The applicant argues that “Applicant respectfully submits that Claims 1 and 5 recite limitations that have not been disclosed, taught, or even suggested by Kim, Hiroki or Sang. For example, claims 1 and 5 recite: wherein an orthographic projection of each first sub-cutting line on the plane where the display panels are located is located outside an orthographic projection of the corresponding first sub-sealant on the plane where the display panels are located. At page 9 of Office Action, Examiner comments that Hiroki further discloses that wherein each set of die cutting lines comprises a corresponding first sub-cutting line (4 on 151), a corresponding second sub-cutting line (4 on 912), a corresponding third sub-cutting line (3 on 911), and a corresponding fourth sub-cutting line (3 on 913); each first sub-cutting line is close to the corresponding bonding area (Figure 1). Applicant respectfully disagrees. Hiroki merely discloses that wherein an orthographic projection of each first sub-cutting line (4 on 151) on the plane where the display panels are located is located inside an orthographic projection of the corresponding first sub-sealant (30) on the plane where the display panels are located” [the emphasis added by the examiner] (see Remarks, Pages 8-9). 
	Regarding “an orthographic projection of each first sub-cutting line … outside an orthographic projection of the corresponding first sub-sealant”, the examiner notes that a corresponding first sub-sealant is not 30, but 914 (see Office Action dated 09/14/2021, Page 16 below). 


    PNG
    media_image1.png
    183
    643
    media_image1.png
    Greyscale


 	The frame-shaped seal portion 91 includes three side portions (i.e., overlapping portions) 911, 912, and 913 and a non-overlapping portion 914, as described by Hiroki (Figure 1, Page 9). Thereby, Hiroki teaches “an orthographic projection of each first sub-cutting line (4 on 151) … outside an orthographic projection of the corresponding first sub-sealant (914)”.    
        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (WO 2011/132445) in view of Oku (US 2002/0063836).
Regarding claim 5, Hiroki discloses a liquid crystal display (LCD) motherboard structure (Figures 1-11, the liquid crystal mother panel 1; Page 6), comprising: a flexible display motherboard (the liquid crystal panels 2; Page 20 teaching the bending of the mother substrate 7), wherein the flexible display motherboard comprises a plurality of display panels (Figure 1; 2 comprising 21, 22, 23 and 24);
wherein the display panels comprise a plurality of corresponding first sealants (Figure 1; the frame-like seal portions 91, 92, 93, 94) for bonding a plurality of corresponding color filter substrates and a plurality of corresponding array substrates (see the color filter substrate 70 and the TFT substrate 130 in Figure 3; Page 7); and the flexible display motherboard is provided with a corresponding set of die cutting lines (Figure 1, the planed cutting line 3 and 4 formed on each liquid crystal panel 2; Page 8) for cutting to form each single display panel of the display panels (Page 8);
each display panel comprises a corresponding bonding area (Figure 1, the terminal area surrounded by 9 and 15 where the terminals 10 are disposed therein; Page 10); each first sealant comprises a corresponding first sub-sealant (914), a corresponding second sub-sealant (912), a corresponding third sub-sealant (911), and a corresponding fourth sub-sealant (913); each first sub-sealant is close to the corresponding bonding area (Figure 1); each second sub-sealant is opposite to the corresponding first sub-sealant (Figure 1); each third sub-sealant connects the corresponding first sub-sealant to the corresponding second sub-sealant on a same side of the corresponding first sub-sealant and the corresponding second sub-sealant (Figure 1); and each fourth sub-sealant is opposite to the corresponding third sub-sealant (Figure 1);
wherein each set of die cutting lines comprises a corresponding first sub-cutting line (4 on 151), a corresponding second sub-cutting line (4 on 912), a corresponding third sub-cutting line (3 on 911), and a corresponding fourth sub-cutting line (3 on 913); each first sub-cutting line is close to the corresponding bonding area (Figure 1); and each second sub-cutting line, each third sub-cutting line, and each fourth sub-cutting line are correspondingly disposed corresponding to the corresponding second sub-sealant, the corresponding third sub-sealant, and the corresponding fourth sub-sealant (Figure 1);
wherein an orthographic projection of each first sub-cutting line on the plane where the display panels are located is located outside an orthographic projection of the corresponding first sub-sealant on the plane where the display panels are located (Figure 1);
wherein an orthographic projection of each second sub-cutting line on the plane where the display panels are located is located inside an orthographic projection of the corresponding second sub-sealant on the plane where the display panels are located (Figure 1);
wherein an orthographic projection of a corresponding portion of each third sub-cutting line corresponding to the orthographic projection of third sub-sealant on the plane where the display panels are located is located inside an orthographic projection of the corresponding third sub-sealant on the plane where the display panels are located (see Claim objections above) (Figure 1); and
wherein an orthographic projection of a corresponding portion of each fourth sub-cutting line corresponding to the orthographic projection of fourth sub-sealant on the plane where the display panels are located is located inside an orthographic projection of the corresponding fourth sub-sealant on the plane where the display panels are located (see Claim objections above) (Figure 1).
However, Hiroki does not disclose the liquid crystal display (LCD) motherboard structure, further comprising: a first rigid substrate and a second rigid substrate disposed on two sides of the flexible display motherboard.
Oku teaches a liquid crystal display (LCD) motherboard structure (Figures 2-3) comprising: a first rigid substrate and a second rigid substrate disposed on two sides of a liquid crystal display panel (glass substrates 20 provided on two sides of 110; Paragraph [0030]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display (LCD) motherboard structure disclosed by Hiroki with the teachings of Oku, wherein the liquid crystal display (LCD) motherboard structure further comprises a first rigid substrate and a second rigid substrate disposed on two sides of the flexible display motherboard, for the purpose of facilitating transportation of the panel and protecting the LCD panels during the fabrication process (Oku: Paragraph [0030]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki in view of Oku, and in further view of Kim (US 2016/0018682).
Regarding claim 7, Hiroki as modified by Oku discloses the limitations of claim 5 above, and Hiroki further discloses that each second sub-cutting line divides the corresponding second sub-sealant into a corresponding second outer sub-sealant and a corresponding second inner sub-sealant (Figure 1, see the outer and inner sealants formed by 4 on 912); each third sub-cutting line divides the corresponding third sub-sealant into a corresponding third outer sub-sealant and a corresponding third inner sub-sealant (the outer and inner sealants formed by 4 on 914); and each fourth sub-cutting line divides the corresponding fourth sub-sealant into a corresponding fourth outer sub-sealant and a corresponding fourth inner sub-sealant (the outer and inner sealants formed by 4 on 913); and
wherein all of the second outer sub-sealants, the third outer sub-sealants, and the fourth outer sub-sealants have a first predetermined width (see the width of outer sealants on 912, 914 and 913; Page 18); and the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths (see the width of inner sealants on 912, 914 and 913; Page 18).
However, Hiroki does not explicitly disclose that the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths all larger than the first predetermined width.
Kim teaches having a width of an inner sub-sealant larger than a width of an outer sub-sealant (Figures 1-4, see D1>D2; Paragraphs [0079], [0087]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the widths of sub-sealants of Hiroki with the teachings of Kim, wherein the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths all larger than the first predetermined width, for the purpose of minimizing a bezel, preventing a crack of an incision surface or a gas from flowing into a display area (Kim: Paragraphs [0019], [0172]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki in view of Oku, and in further view of Nakanishi (US 2018/0180912).
Regarding claim 8, Hiroki as modified by Oku discloses the limitations of claim 5 above. 
Hiroki does not disclose the flexible display motherboard is provided with a corresponding bonding area cutting line for cutting to form the corresponding bonding area of the corresponding array substrate of each display panel.
However, Nakanishi teaches a display motherboard is provided with a bonding area cutting line for cutting to form a bonding area of an array substrate of each display panel (Figures 4-5; the vertical line on 20A; Paragraphs [0045], [0057]) (Regarding the term “a bonding area”, the examiner considered the area in Figure 4 in the specification in which the array substrate 22 is cut).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Nakanishi, wherein the flexible display motherboard is provided with a corresponding bonding area cutting line for cutting to form the corresponding bonding area of the corresponding array substrate of each display panel, for the purpose of providing an IC chip or a flexible printed circuit in the exposed portion (Nakanishi: Paragraphs [0045]-[0046]).
 
Regarding claim 9, Hiroki as modified by Oku and Nakanishi discloses the limitations of claim 8 above. 
Hiroki does not disclose that each display panel is further provided, on a side of the corresponding color filter substrate of each display panel, with a corresponding edge cutting line; and the corresponding edge cutting line is for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to the corresponding bonding area, to expose the corresponding bonding area.
However, Nakanishi teaches each display panel is further provided, on a side of a color filter substrate of each display panel, with a corresponding edge cutting line (Figures 4-5; the vertical line provided on 30A; Paragraphs [0045], [0057]); and the corresponding edge cutting line is for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to a corresponding bonding area, to expose the corresponding bonding area (Paragraphs [0045]-[0047]; Regarding the term “a bonding area”, the examiner considered the area in Figure 4 where the array substrate 22 is cut).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Nakanishi, wherein each display panel is further provided, on a side of the corresponding color filter substrate of each display panel, with a corresponding edge cutting line; and the corresponding edge cutting line is for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to the corresponding bonding area, to expose the corresponding bonding area, for the purpose of providing an IC chip or a flexible printed circuit in the exposed portion (Nakanishi: Paragraphs [0045]-[0046]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki in view of Oku, and in further view of Yamagishi (US 2011/0279767).
Regarding claim 10, Hiroki as modified by Oku discloses the limitations of claim 5 above.
Hiroki does not disclose that the flexible display motherboard is provided with a set of peripheral cutting lines; the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area and an internal area for the display panels to be disposed therein; and the peripheral area is disposed surrounding the internal area, and
wherein the flexible display motherboard further comprises a second sealant; and an orthographic projection of the set of peripheral cutting lines on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the flexible display motherboard is located. 
Yamagishi teaches a display motherboard (Figure 3, 30) is provided with a set of peripheral cutting lines (L1, L3; Paragraph [0087]); the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area (the area outside L1 and L3) and an internal area (D) for the display panels to be disposed therein; and the peripheral area is disposed surrounding the internal area (Figure 3), and
wherein the display motherboard further comprises a second sealant (16); and an orthographic projection of the set of peripheral cutting lines on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the display motherboard is located (Figure 3). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Yamagishi, wherein the flexible display motherboard is provided with a set of peripheral cutting lines; the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area and an internal area for the display panels to be disposed therein; and the peripheral area is disposed surrounding the internal area, and wherein the flexible display motherboard further comprises a second sealant; and an orthographic projection of the set of peripheral cutting lines on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the flexible display motherboard is located, for the purpose of applying a reduced tensile stress to the surface of the mother substrate (Yamagishi: Paragraph [0087]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki in view of Oku, and in further view of Yamagishi.
Regarding claim 1, Hiroki discloses a liquid crystal display (LCD) motherboard structure (Figures 1-11, the liquid crystal mother panel 1; Page 6), comprising: a flexible display motherboard (the liquid crystal panel 2; Page 20 teaching the bending of the mother substrate 7), wherein the flexible display motherboard comprises a plurality of display panels (Figure 1; 2 comprises 21, 22, 23 and 24);
wherein the display panels comprise a plurality of corresponding first sealants (Figure 1; the frame-like seal portions 9) for bonding a plurality of corresponding color filter substrates and a plurality of corresponding array substrates (Figure 3, the color filter substrate 70 and the TFT substrate 130; Page 7); and the flexible display motherboard is provided with a corresponding set of die cutting lines (Figure 1, the planed cutting line 3 and 4 formed on each liquid crystal panel 2; Page 8) for cutting to form each single display panel of the display panels (Page 8);
wherein each display panel comprises a corresponding bonding area (Figure 1, the terminal area surrounded by 9 and 15 where the terminals 10 are disposed therein; Page 10); each first sealant comprises a corresponding first sub-sealant (914), a corresponding second sub-sealant (912), a corresponding third sub-sealant (911), and a corresponding fourth sub-sealant (913); each first sub-sealant is close to the corresponding bonding area (Figure 1); each second sub-sealant is opposite to the corresponding first sub-sealant (Figure 1); each third sub-sealant connects the corresponding first sub-sealant to the corresponding second sub-sealant on a same side of the corresponding first sub-sealant and the corresponding second sub-sealant (Figure 1); and each fourth sub-sealant is opposite to the corresponding third sub-sealant (Figure 1);
wherein each set of die cutting lines comprises a corresponding first sub-cutting line (4 on 151), a corresponding second sub-cutting line (4 on 912), a corresponding third sub-cutting line (3 on 911), and a corresponding fourth sub-cutting line (3 on 913); each first sub-cutting line is close to the corresponding bonding area (Figure 1); and each second sub-cutting line, each third sub-cutting line, and each fourth sub-cutting line are correspondingly disposed corresponding to the corresponding second sub-sealant, the corresponding third sub-sealant, and the corresponding fourth sub-sealant (Figure 1);
wherein an orthographic projection of each first sub-cutting line on the plane where the display panels are located is located outside an orthographic projection of the corresponding first sub-sealant on the plane where the display panels are located (Figure 1);
wherein an orthographic projection of each second sub-cutting line on the plane where the display panels are located is located inside an orthographic projection of the corresponding second sub-sealant on the plane where the display panels are located (Figure 1);
wherein an orthographic projection of a corresponding portion of each third sub-cutting line corresponding to the corresponding third sub-sealant on the plane where the display panels are located is located inside an orthographic projection of the corresponding third sub-sealant on the plane where the display panels are located (Figure 1); and
wherein an orthographic projection of a corresponding portion of each fourth sub-cutting line corresponding to the corresponding fourth sub-sealant on the plane where the display panels are located is located inside an orthographic projection of the corresponding fourth sub-sealant on the plane where the display panels are located (Figure 1).
However, Hiroki does not disclose the liquid crystal display (LCD) motherboard structure, further comprising: a first rigid substrate and a second rigid substrate disposed on two sides of the flexible display motherboard.
Oku teaches a liquid crystal display (LCD) motherboard structure (Figures 2-3) comprising: a first rigid substrate and a second rigid substrate disposed on two sides of a liquid crystal display panel (glass substrates 20 provided on two sides of 110; Paragraph [0030]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display (LCD) motherboard structure disclosed by Hiroki with the teachings of Oku, wherein the liquid crystal display (LCD) motherboard structure further comprises a first rigid substrate and a second rigid substrate disposed on two sides of the flexible display motherboard, for the purpose of facilitating transportation of the panel and protecting the LCD panels during the fabrication process (Oku: Paragraph [0030]).
Hiroki further fails to disclose that the flexible display motherboard is provided with a set of peripheral cutting lines; the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area and an internal area for the display panels to be disposed therein; and the peripheral area is disposed surrounding the internal area, and
wherein the flexible display motherboard further comprises a second sealant; and an orthographic projection of the set of peripheral cutting lines on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the flexible display motherboard is located. 
Yamagishi teaches a display motherboard (Figure 3, the LCD panel 30) provided with a set of peripheral cutting lines (L1, L3; Paragraph [0087]); the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area (the area outside L1 and L3) and an internal area (D) for the display panels to be disposed therein; and the peripheral area is disposed surrounding the internal area (Figure 3), and
wherein the display motherboard further comprises a second sealant (16); and an orthographic projection of the set of peripheral cutting lines on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the display motherboard is located (Figure 3). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Yamagishi, wherein the flexible display motherboard is provided with a set of peripheral cutting lines; the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area and an internal area for the display panels to be disposed therein; and the peripheral area is disposed surrounding the internal area, and wherein the flexible display motherboard further comprises a second sealant; and an orthographic projection of the set of peripheral cutting lines on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the flexible display motherboard is located, for the purpose of applying a reduced tensile stress to the surface of the mother substrate during the manufacturing process (Yamagishi: Paragraph [0087]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki in view of Oku and Yamagishi, and in further view of Kim.
Regarding claim 2, Hiroki as modified by Oku and Yamagishi discloses the limitations of claim 1 above, and Hiroki further discloses wherein each second sub-cutting line divides the corresponding second sub-sealant into a corresponding second outer sub-sealant and a corresponding second inner sub-sealant (Figure 1, see the outer and inner sealants formed by 4 on 912); each third sub-cutting line divides the corresponding third sub-sealant into a corresponding third outer sub-sealant and a corresponding third inner sub-sealant (the outer and inner sealants formed by 4 on 914); and each fourth sub-cutting line divides the corresponding fourth sub-sealant into a corresponding fourth outer sub-sealant and a corresponding fourth inner sub-sealant (the outer and inner sealants formed by 4 on 913); and
wherein all of the second outer sub-sealants, the third outer sub-sealants, and the fourth outer sub-sealants have a first predetermined width (see the width of outer sealants on 912, 914 and 913; Page 18); and the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths (see the width of inner sealants on 912, 914 and 913; Page 18).
However, Hiroki does not explicitly disclose that the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths all larger than the first predetermined width.
Kim teaches having a width of an inner sub-sealant larger than a width of an outer sub-sealant (Figures 1-4, see D1>D2; Paragraphs [0079], [0087]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the widths of sub-sealants of Hiroki with the teachings of Kim, wherein the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths all larger than the first predetermined width, for the purpose of minimizing a bezel and preventing a crack of an incision surface, and preventing a gas from flowing into a display area when a laser is used to cut a sealant (Kim: Paragraphs [0019], [0172]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki in view of Oku and Yamagishi, and in further view of Nakanishi.
Regarding claim 3, Hiroki as modified by Oku and Yamagishi discloses the limitations of claim 1 above. 
Hiroki does not disclose that the flexible display motherboard is provided with a corresponding bonding area cutting line for cutting to form the corresponding bonding area of the corresponding array substrate of each display panel.
However, Nakanishi teaches a display motherboard is provided with a bonding area cutting line for cutting to form a bonding area of an array substrate of each display panel (Figures 4-5; the vertical line on 20A; Paragraphs [0045], [0057]; Regarding the term “a bonding area”, the examiner considered the area in Figure 4 where the array substrate 22 is cut).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Nakanishi, wherein the flexible display motherboard is provided with a corresponding bonding area cutting line for cutting to form the corresponding bonding area of the corresponding array substrate of each display panel, for the purpose of providing an IC chip or a flexible printed circuit in the exposed portion (Nakanishi: Paragraphs [0045]-[0046]).
 
Regarding claim 4, Hiroki as modified by Oku and Yamagishi discloses the limitations of claim 1 above
Hiroki does not disclose that each display panel is further provided, on a side of the corresponding color filter substrate of each display panel, with a corresponding edge cutting line; and the corresponding edge cutting line is for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to the corresponding bonding area, to expose the corresponding bonding area.
However, Nakanishi teaches each display panel is further provided, on a side of a color filter substrate of each display panel, with a corresponding edge cutting line (Figures 4-5; the vertical line on 30A; Paragraphs [0045], [0057]); and the corresponding edge cutting line is for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to a corresponding bonding area, to expose the corresponding bonding area (Paragraphs [0045], [0057]; Regarding the term “a bonding area”, the examiner considered the area in Figure 4 where the array substrate 22 is cut).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Nakanishi, wherein each display panel is further provided, on a side of the corresponding color filter substrate of each display panel, with a corresponding edge cutting line; and the corresponding edge cutting line is for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to the corresponding bonding area, to expose the corresponding bonding area, for the purpose of providing an IC chip or a flexible printed circuit in the exposed portion (Nakanishi: Paragraphs [0045]-[0046]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                                          

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871